Citation Nr: 9924579	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disability.  

3.  Whether clear and unmistakable error is contained in the 
rating decision of 
May 11, 1944.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active service from May 1942 to April 1943.  

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  The veteran was afforded a hearing before a member of 
the Board in June 1999 pertinent to the issues of entitlement 
to an increased evaluation for paranoid type schizophrenia 
and a total disability rating by reason of individual 
unemployability due to service-connected disability.

In the April 1995 substantive appeal, the matter of aid and 
attendance was raised.  This matter, which is not 
inextricably intertwined with the issues on appeal, is 
referred to the RO for clarification and appropriate action.  

A rating decision of August 1995 denied the claim that clear 
and unmistakable error was contained in the rating decision 
of May 11, 1944.  A notice of disagreement as to that action 
was filed in September 1995.  Following the Board's June 1999 
hearing, the RO issued a statement of the case regarding the 
issue of whether clear and unmistakable error is contained in 
the rating decision of May 11, 1944.  In the July 1999 
substantive appeal, the matter of error in all rating 
decisions that involved any further reductions was raised.  
That matter is referred to the RO for appropriate action.    


REMAND

Subsequent to the veteran's June 1999 hearing before a member 
of the Board, additional evidence in the form of supporting 
statements from some of the veteran's neighbors and relatives 
were received.  There was no signed statement from the 
veteran waiving initial review by the RO.  In such instances, 
the case must be remanded.  38 C.F.R. § 20.1304 (1998).  
Additionally, in a statement received by VA in July 1999, the 
veteran's spouse referred to the veteran's psychiatrist as 
Dr. Richard Thomas.  The VA is thus on notice of possible 
medical records pertinent to the veteran's claim, and an 
attempt to obtain those records should be made.   

In the July 1999 substantive appeal pertinent to the issue of 
whether clear and unmistakable error is contained in the 
rating decision of May 11, 1944, a hearing before a member of 
the Board was requested.  Since the veteran has not yet been 
provided a hearing as to that issue, the RO should schedule a 
travel board hearing in accordance with this request.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule a hearing for 
the veteran in accordance with the July 
1999 request.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
schizophrenia and who may have records 
that have not yet been secured and 
associated with the claims file.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After the hearing is accomplished on 
the issue of whether clear and 
unmistakable error is contained in the 
rating decision of May 11, 1944, the RO 
should consider all of the newly obtained 
evidence regarding the increased rating 
issue.  If deemed necessary, the RO may 
schedule another psychiatric examination.  
If that benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

